DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 and 10-20 in the reply filed on 10/20/21 is acknowledged.  The traversal is on the ground(s) that the claims have been amended such that the only claims requiring a frame are dependent claims 4, 9, 16, and 21. Applicant further argues that there is an insufficient search burden to justify the election. Applicant’s arguments are persuasive and the restriction requirement is withdrawn.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 recites “at fixed distance” in lines 15-16 which appears to be a typographical error and should be replaced with --at a fixed distance--.
Claim 19 recites “by rotating smoking device’s swingarms” in lines 20-21 which appears to be a typographical error and should be replaced with --by rotating the smoking device’s swingarms—to avoid unnecessary confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially flat” in claims 3, 6, 9, 11, 15, and 18 is a relative term which renders the claim indefinite. The term “substantially flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the limitations “wherein the stem assembly and the lens assembly fold substantially flat in between the swingarms” and “wherein the device folds substantially flat when the lens assembly, bowl assembly, and stem assembly are rotated parallel to the arm assembly” are rendered indefinite.
The term “substantially equal” in claims 5, 10, and 17 is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the limitation “the distance between the lens' optical center and the bowl's focus area being substantially equal to the lens' focal length” is rendered indefinite.
Claims 1, 3, 7, and 9 recite the limitation "the stem" in line 20 (claim 1), line 5 (claim 3), lines 21-22 (claim 7), line 5 (claim 9).  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation "the edge of the frame" in line 4.  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation "the swingarms" in line 7.  There is insufficient antecedent basis for this limitation in the claims.
Claims 14, 16, and 18 recite the limitation "the lens assembly" in line 1 (claims 14 and 16) and line 2 (claim 18).  There is insufficient antecedent basis for this limitation in the claims.
Claim 17 recites the limitation "the bowl’s focus" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation “The method of using a smoking device, the method comprising…” in line 1.  There is insufficient antecedent basis for “the method” in the claims. Claim 19 should be amended to recite --A method of using a smoking device, the method comprising…--.
Claim 19 recites the limitation "the bowl" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 4, 8, 12, 20, and 21 are rejected by dependence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CAMPOS, HECTOR, "The Sun Token," posted at www.suntoken.com, online URL https://wwwsuntoken.com/single-ost/2017/09/26/New-Borosilicate-Glass-Solar-Domes ( September 26, 2017) in view of O’Meara (US 1557605). 
Claims 1 and 7. Campos discloses a pipe which comprising a bowl assembly having a bowl wherein the center of the bowl is a focus area, and a stem assembly having a hollow tube with a user end and a bowl end as shown in the figure (Page 2) reproduced below:

    PNG
    media_image1.png
    207
    455
    media_image1.png
    Greyscale


Though the internal configuration of the pipe is not illustrated, one of ordinary skill in the art before the effective filing date would recognize that the bowl end of the stem assembly is in fluid communication with the bowl and attached thereto at an attachment point at the bottom of the bowl assembly such that an unobstructed airway extends from the bowl, through the internal holes (at least one screening hole), through the bowl assembly’s internal passageway, and through the stem to allow for smoking from the user end of the stem assembly.
	Campos teaches using a separate magnifying glass to burn the contents of the bowl and does not disclose an arm assembly having two swingarms, each swingarm having a first and second end; wherein the first end of each swingarm is rotatably connected to the lens assembly at the outer edge, the second end of each swingarm is rotatably connected to the bowl assembly; wherein the lens assembly rotates on an axis around the bowl assembly at a fixed distance between the focus area of the bowl and the lens’ optical center.
	O’Meara discloses a magnifier comprising a base 10 in the form of an annular band, the base 10 provided with diametrically opposed ears 11 to which are pivotally or hingedly connected the lens supporting brackets 12 (swingarms). The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13. The opposite ends (first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the base 10 of the magnifier disclosed by O’Meara to the bowl assembly of Campos so that the pipe can be more conveniently used without requiring the user to hold a magnifying glass. 
Claims 2, 6, 8, and 11. Modified Campos discloses that the lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). Thus, when the magnifier is collapsed the device is considered to be “substantially flat” since profile of the device is as “flat” as the profile of the smoking pipe would be without the attached magnifier.
Claim 3. Modified Campos discloses round lens 15 (O’Meara Figure 1) which inherently has a radius. The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13 (attachment points). The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 (attachment points) which extend in substantially parallel relationship to each other (O’Meara Page 1, lines 55-86; Figure 1). The lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus 
Claim 4. Modified Campos discloses that the lens 15 of the magnifier is retained within rim 16 (frame) (O’Meara Page 1, lines 71-77; Figure 1). 
Claims 5 and 10. Modified Campos discloses lens 15 (O’Meara Figure 1) which inherently has a focal length. While modified Campos does not explicitly disclose that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length, it would have been obvious to one of ordinary skill in the art to select the length of the brackets 12 (swingarms) to position the lens 15 such that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length so that the smokable contents of the bowl can be most efficiently burned.
Claim 9. Modified Campos discloses that the lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). It would have been obvious to one of ordinary skill in the art before the effective filing date that the dimensions of the magnifier and the smoking pipe are selected such that the distance 
Claim 21. Modified Campos discloses that the rim 16 (frame) is circular (O’Meara Figure 1), but O’Meara discloses an alternate embodiment in which the lens is angular instead of round and the angular extensions (attachment points) extending from the brackets (arms) are attached to the rim around the lens at one end that is opposite from the non-attachment sides (the sides not connected to the angular extensions (attachment points)) (O’Meara Page 2, lines 27-32; Figures 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the lens and frame may be angular instead of round as taught by O’Meara because changes in shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (See MPEP §2144.04(IV)(B)).

Claim 13. Campos discloses a pipe which comprising a bowl assembly having a bowl wherein the center of the bowl is a focus area, and a stem assembly having a hollow tube with a user end and a bowl end as shown in the figure (Page 2) reproduced in the rejection of claims 1 and 7 above. The pipe is configured for smoking with a magnifying lens (lens assembly having a lens with an optical center and an outer edge) by aligning sun rays over the bowl with a lens (Page 1). The internal holes (at least one screening hole) of the bowl are drilled wide to allow generous airflow and cannot get clogged (Page 2).
Though the internal configuration of the pipe is not illustrated, one of ordinary skill in the art before the effective filing date would recognize that the bowl end of the stem assembly is in fluid communication with the bowl and attached thereto at an attachment point at the bottom of the bowl assembly such that an unobstructed airway extends from the bowl, through the internal holes (at least one screening hole), through the bowl assembly’s internal passageway, and through the stem to allow for smoking from the user end of the stem assembly.
Campos teaches that the borosilicate glass parts (including the stem assembly) are replaceable and can be disassembled from the smoking device (Page 1). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the stem assembly stem may be made integral with the bowl assembly, since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (See MPEP §2144.04(V)(B)).

	O’Meara discloses a magnifier comprising a base 10 in the form of an annular band, the base 10 provided with diametrically opposed ears 11 to which are pivotally or hingedly connected the lens supporting brackets 12 (swingarms). The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13. The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 which extend in substantially parallel relationship to each other. The lens 15 of the magnifier is retained within a suitable rim 16 which is provided with outwardly extending projections 17 which are adapted to be hingedly arranged between the angular extensions 14 of the brackets 12 (swingarms). The lens 15 is thus capable of rotating on an axis around its focus area (Page 1, lines 55-86; Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the base 10 of the magnifier disclosed by O’Meara to the bowl assembly of Campos so that the pipe can be more conveniently used without requiring the user to hold a magnifying glass.
Claims 14 and 18. Modified Campos discloses that the lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around is focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). Thus, when the magnifier is collapsed the device is considered to be “substantially flat” since profile of the device is as “flat” as the profile of the smoking pipe would be without the attached magnifier.
Claim 15. Modified Campos discloses round lens 15 (O’Meara Figure 1) which inherently has a radius. The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13 (attachment points). The opposite ends (first end) of the brackets 12 (swingarms) terminate in angular extensions 14 (attachment points) which extend in substantially parallel relationship to each other (O’Meara Page 1, lines 55-86; Figure 1). The lens 15 of the magnifier is capable of rotating at least 180 degrees on an axis around its focus area, such that it may be collapsed when not in use (O’Meara Figure 1; Page 1, lines 87-93). Thus, when the magnifier is collapsed the device is considered to be “substantially flat” since profile of the device is as “flat” as the profile of the smoking pipe would be without the attached magnifier. It would have been obvious to one of ordinary skill in the art that the distance between the two attachment points of the brackets 12 (swingarms) (first distance) would be selected to be greater than the radius of the lens (second distance) plus the length from the pins 13 (arm attachment point at the bowl assembly) to the user end of the stem assembly (third distance) such that the lens assembly is capable of lying substantially flat with respect to the smoking device when not in use.
Claim 16. Modified Campos discloses that the lens 15 of the magnifier is retained within rim 16 (frame) (O’Meara Page 1, lines 71-77; Figure 1). 
Claim 17. Modified Campos discloses lens 15 (O’Meara Figure 1) which inherently has a focal length. While modified Campos does not explicitly disclose that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length, it would have been obvious to one of ordinary skill in the art to select the length of the brackets 12 (swingarms) to position the lens 15 such that the distance between the lens’ optical center and the bowl’s focus area is substantially equal to the lens’ focal length so that the smokable contents of the bowl can be most efficiently burned.

Claim 19. Campos discloses a method of using a pipe, the pipe comprising a bowl assembly having a bowl wherein the center of the bowl is a focus area, and a stem assembly having a hollow tube with a user end and a bowl end as shown in the figure (Page 2) reproduced in the rejection of claims 1 and 7 above. The internal holes (at least one screening hole) of the bowl are drilled wide to allow generous airflow and cannot get clogged (Page 2). The pipe is configured for smoking with a magnifying lens (lens assembly having a lens with an optical center and an outer edge) by filling the bowl with a smokable material, aligning sun rays over the bowl with a lens, and inhaling through the user end of the stem assembly (Page 1). 
Though the internal configuration of the pipe is not illustrated, one of ordinary skill in the art before the effective filing date would recognize that the bowl end of the stem assembly is in fluid communication with the bowl and attached thereto at an attachment 
Campos teaches that the borosilicate glass parts (including the stem assembly) are replaceable and can be disassembled from the smoking device (Page 1). However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the stem assembly stem may be made integral with the bowl assembly, since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (See MPEP §2144.04(V)(B)).
Campos teaches using a separate magnifying glass to burn the contents of the bowl and does not disclose an arm assembly having two swingarms, each swingarm having a first and second end; wherein the first end of each swingarm is rotatably connected to the lens assembly at the outer edge, the second end of each swingarm is rotatably connected to the bowl assembly; wherein the lens assembly rotates on an axis around the bowl assembly at a fixed distance between the focus area of the bowl and the lens’ optical center.
	O’Meara discloses a magnifier comprising a base 10 in the form of an annular band, the base 10 provided with diametrically opposed ears 11 to which are pivotally or hingedly connected the lens supporting brackets 12 (swingarms). The brackets 12 (swingarms) are connected to the ears 11 (at the second end of the bracket 12/swingarm) by means of suitable bolts, pins, or the like 13. The opposite ends (first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the base 10 of the magnifier disclosed by O’Meara to the bowl assembly of Campos so that the pipe can be more conveniently used by extending the magnifier above the bowl of the smoking device by rotating the lens supporting brackets 12 (swingarms) into position above the bowl. Thus, the smoking device can be used without requiring the user to hold a magnifying glass.


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CAMPOS, HECTOR, "The Sun Token," posted at www.suntoken.com, online URL https://wwwsuntoken.com/single-ost/2017/09/26/New-Borosilicate-Glass-Solar-Domes ( September 26, 2017) in view of O’Meara (US 1557605) and further in view of thesuntoken, https://www.instagram.com/p/B0wEneRBAMs/, (August 4, 2019).
Claims 12 and 20. Campos in view of O’Meara discloses the device of claim 7 and the method of claim 19 but does not explicitly disclose that the device further comprises a water filter tube and a water container attached to the bowl assembly, such 
thesuntoken discloses a water filter tube and water container that can be attached to the bowl assembly as shown below:

    PNG
    media_image2.png
    890
    656
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to add the water container and water filter tube to the bowl assembly and bowl of Campos to cool the smoke before it is inhaled by the user.

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747